Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of aligning a laser module to an optical path to a build plane in a three-dimensional printer, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:    
For the purpose of examination, the limitation “a laser module for emitting a light beam" in Claim 1 Line(s) 3 will be read as "a laser" as is supported by the specification (Paragraph(s) 0016). Likewise, the “laser module” in Claim 1 Line(s) 3, Claim 1 Line(s) 10, and Claim 1 Line(s) 12 will be treated similarly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 12 is rejected because there is insufficient antecedent basis for the limitation in the following Claim(s):
Claim 12 Line(s) 2 recites the limitation “the primary optical path”. However, there is no reference to a primary optical path in Claim 1. For the purpose of examination, the limitation will be read as the “main optical path” as is supported by Claim 1 Line(s) 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claim(s) 1-2, 5-7, and 9-17 is/are rejected under 35 U.S.C § 102(a)(1) and § 102(a)(2) as being anticipated by Allenburg-Rabe (WO-2018086996-A1), hereafter referred to as Allenburg-Rabe. The US Patent Publication (US-20190270161-A1) will be used as the English translation.
Regarding Claim 1, Allenburg-Rabe teaches a three-dimensional printing system for solidifying a build material at a build plane in a layer-by-layer manner (Paragraph(s) 0008) comprising:
a laser module for emitting a light beam along a main optical path from the laser module to the build plane (see where the scanner device has a laser beam, Paragraph(s) 0024);
a scan module including a motorized mirror and a sensor (see where the scanner devices have a retroreflector and a detector, Paragraph(s) 0024),
the motorized mirror including a substrate with an optical coating that reflects at least 90% of the light beam power such that the mirror transmits no more than 10% of the light beam power (see where the beam splitter on the detector has a highly reflective dielectric coating which only a small proportion of the intensity of the laser radiation is transmitted by the detector, Paragraph(s) 0030),
the sensor positioned to receive transmitted light from the mirror (see where the beam splitter on the detector receives a small proportion of the laser radiation, Paragraph(s) 0030); and
a controller configured to:
operate the laser module to emit the light beam along the main optical path (see where the controller specifies a target position of the additional laser beam in the processing field, Paragraph(s) 0032)
analyze a signal from the sensor (see where the scanner device is corrected by the controller, Paragraph(s) 0043; ansd see where the centroid of the intensity distribution of the detected laser radiation forms a retroreflector position, Paragraph(s) 0045); and
based upon the analysis, estimate a calibration error for the laser module (see where the controller is configured to correct the specified target position on the basis of  the determined actual position, Paragraph(s) 0025). 
Regarding Claim 2, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the optical coating transmits between 0.1 and 4.0 percent of the light beam power (see where the dielectric coating has a reflectance of 99.9%, Paragraph(s) 0037; thus the dielectric coating reflects 0.1%). 
Regarding Claim 5, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the substrate includes a front side and a back side (see where the calibration element has a retroreflective foil with a highly precise mask, Paragraph(s) 0019, and the mask has a absorbent surface region, Paragraph(s) 0019),
the back side including an opaque feature.
Regarding Claim 6, Allenburg-Rabe teaches the three-dimensional printing system of Claim 5,
 wherein the opaque feature includes a plurality of features (see where the absorbent surface region has multiple regions, Paragraph(s) 0019). 
Regarding Claim 7, Allenburg-Rabe teaches the three-dimensional printing system of Claim 5,
 wherein the opaque feature is a reflective dot (see where the retroreflector foil may have a microscopic ball, Paragraph(s) 0029). 
Regarding Claim 9, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the motorized mirror includes two motorized mirrors including an X-mirror and a Y-mirror for scanning the light beam over the build plane (see where the invention has two scanner mirrors, Paragraph(s) 0016),
the mirrors individually have associated sensors including an X-sensor and a Y-sensor to receive transmitted light from the X-mirror and the Y-mirror respectively and to provide separate signals to the controller (see where each irradiation device has a scanner device that is  able to be operated simultaneously and actuated independently of one another, Paragraph(s) 0023). 
Regarding Claim 10, Allenburg-Rabe teaches the three-dimensional printing system of Claim 9,
wherein the controller analyzes the signals from the sensors to determine at least two different calibration parameters (see where the controller analyzes the target position and the actual position, Paragraph(s) 0032). 
Regarding Claim 11, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the controller is configured to analyze an intensity distribution of the transmitted light and to determine a focus error for the laser module (see where the actual position of the laser beam in the processing field is determined on the basis of a difference in the intensity of the detected laser radiation, Paragraph(s) 0020). 
Regarding Claim 12, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1, 
wherein the light beam converges along the primary optical path between the mirror and the build plane and along a secondary optical path from the mirror to the sensor (see Figure(s) 2 where the light beams converge between the retroreflective mirror and the build plane). 
Regarding Claim 13, Allenburg-Rabe teaches the three-dimensional printing system of Claim 12,
 wherein the beam diameter at the sensor is substantially the same as the beam diameter at the build plane (see where the beam diameter is the same width throughout, Figure(s) 2). 
Regarding Claim 14, Allenburg-Rabe teaches the three-dimensional printing system of Claim 12,
 further comprising a converging optical element between the mirror and the sensor to shorten a physical length of the secondary optical path (see where there is a lens 21 that converges the optical element between the mirror and the sensor, Figure(s) 2). 
Regarding Claim 15, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the controller is configured to send an alert to a user interface when the calibration error exceeds a threshold (see where the target position and the actual position are determined, Paragraph(s) 0008, and see where the values are displayed on a measurement computer, Paragraph(s) 0044). 
Regarding Claim 16, Allenburg-Rabe teaches the three-dimensional printing system of Claim 15,
 wherein the alert includes instructions for manually correcting the calibration error (see where the retroreflector can be manually introduced in the processing chamber and arranged in the processing field, Paragraph(s) 0010). 
Regarding Claim 17, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the controller is configured to automatically operate an adjustment mechanism to correct the calibration error (see where the retroreflector is arranged in the processing field in an automated manner, Paragraph(s) 0011). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C § 103 as being unpatentable over Allenburg-Rabe in view of Govorkov (US-20020101900-A1), hereafter referred to as Govorkov.  
Regarding Claim 3, Allenburg-Rabe teaches the dielectric coating (Paragraph(s) 0037) and the three dimensional printer; however, Allenburg-Rabe does not teach the following limitation(s):
 wherein the optical coating transmits between 0.2 and 2.0 percent of the light beam power
Govorkov teaches the use of an optical coating with a different reflectance for improved photolithographic applications:
wherein the optical coating transmits between 0.2 and 2.0 percent of the light beam power (see where the optical coating transmits around 1%, Paragraph(s) 0098).
Allenburg-Rabe and Govorkov are analogous in the field of beam splitters with optical coatings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify Allenburg-Rabe'(s) dielectric coating with Govorkov'(s) dielectric coating, because it is optimum for photolithographic applications (Paragraph(s) 0098).
Regarding Claim 4, Allenburg-Rabe teaches the three-dimensional printing system of Claim 1,
 wherein the optical coating transmits about one percent of the light beam (see where the optical coating transmits around 1%, Paragraph(s) 0098). 
Please see the rejection for Claim 3.

Claim(s) 8 is/are rejected under 35 U.S.C § 103 as being unpatentable over Allenburg-Rabe in view of Bernardini (US-20040217260-A1), hereafter referred to as Bernardini.  
Regarding Claim 8, Allenburg-Rabe teaches the three-dimensional printing system of Claim 5,
However, Allenburg-Rabe does not teach the following limitations:
 wherein the transmitted light includes a shadow formed by the opaque feature,
the controller analyzes the transmitted light and compares a centroid of the shadow relative to a centroid of the transmitted light to determine an alignment error of the light beam relative to the mirror. 
While Allenburg-Rabe teaches the opaque feature, controller, and centroid of the laser, the examiner notes that in the art of additive manufacturing with lasers and calibration of lasers typically involves reducing shadows between the beam splitter and the detector or sensor. However
wherein the transmitted light includes a shadow formed by the opaque feature (see where the shadow is casted onto the calibration target, Paragraph(s) 0015, and see where the center-to-center spacing is used for light source calibration, Paragraph(s) 0049, and see where a computer program calculates the location of a light source as a point of intersection of the plurality of lines, Claim 15)
the controller analyzes the transmitted light and compares a centroid of the shadow relative to a centroid of the transmitted light to determine an alignment error of the light beam relative to the mirror (see where the lines are interpolated to determine the location of the light source, Claim 14, and see where the computer program determines a correction factor between the difference between the light source emission distribution and the ideal light source emission distribution).  The examiner notes that the use of the center of a shadow and the light source emission distribution is used to calibrate, the use of error in calibration is inherent in the art as there is a calculated expected light source distribution and the actual light source distribution.
Allenburg-Rabe and Bernardini are analogous in the field of light calibration techniques. It would have been obvious to one of ordinary skill in the art before the effective filing date of the Claimed application to modify Allenburg-Rabe'(s) controller and sensor with Bernardini'(s) controller with shadow detection, because in the art of calibrating lasers for 3D printing, it is necessary to reduce the negative effects of shadowing on sensors. It would have been obvious to use the method of Bernardini to improve calibration and solve the problem of time consuming calibration techniques (Paragraph(s) 0013).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743